Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
Response to Amendment
The amendment filed August 9, 2022 has been entered. The Applicant amended claims 1-5, 10, 14-16, 18, and 20, and cancelled claim 17. Claims 1-16 and 18-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed June 9, 2022. The examiner withdraws the Claims objections in light of the amendments to the Claims.
Applicant’s arguments with respect to claims 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timofeev et al. (US PGPUB 2022/0059941 A1), hereinafter known as Timofeev.
Regarding claim 1, Timofeev discloses (Fig. 1A and 17) a directional antenna for wireless communications within a single sector ([0121]), comprising: a Luneburg lens (105, 110, 1701, 1702) having a spherical shape and an equator; and a feed network of signal conveyors (140, 145, 1705, 1706) that are positioned in an arrangement conforming to a curved portion of the spherical shape and aligned with the Luneburg lens (105, 110, 1701, 1702) to communicate radio frequency signals within the single sector that is less than or equal to 120 degrees ([0121]), wherein each of the signal conveyors are a same type of signal conveyor (140, 145, 1705, 1706) and are adjustably positioned with respect to the equator of the Luneburg lens ([0059] and [0122]).  
Regarding claim 4, Timofeev further discloses (Fig. 1A and 17) wherein the signal conveyors are positioned to communicate the radio frequency signals via communication beams, wherein a top of the communication beams are parallel to a horizon ([0124]).
Regarding claim 7, Timofeev further discloses wherein a diameter of the Luneburg lens is from two inches to seventy-two inches ([0118]).
Regarding claim 9, Timofeev further discloses (Fig. 1A and 17) wherein the signal conveyors are aligned with the equator of the Luneburg lens to provide an up or down tilt of beams for communicating the radio frequency signals ([0121]-[0124]).
Regarding claim 20, Timofeev discloses (Fig. 1A and 17) a method of communicating using a communications system having a directional antenna (1701 and 1702) and radio equipment (1705 and 1706), comprising: receiving voice or data via radio frequency signals within a sector defined by the directional antenna ([0004], [0043], [0121]), wherein the directional antenna includes a Luneburg lens having a spherical shape (105, 110, 1701, 1702), and a feed network of signal conveyors (140, 145, 1705, 1706) that are positioned along a curved portion of the spherical shape and aligned with the Luneburg lens to communicate radio frequency signals within a single sector that is 120 degrees or less ([0121]), wherein each of the signal conveyors are adjustably positioned with respect to the equator of the Luneburg lens ([0059] and [0122]); providing the received voice or data to the radio equipment ([0004], [0043]); and transmitting within the single sector and employing the directional antenna, voice or data received from the radio equipment ([0004], [0043], [0121]).

Claims 10, 12, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matitsine et al. (US PGPUB 2019/0027823 A1), hereinafter known as Matitsine.
Regarding claim 10, Matitsine discloses (Fig. 6A) a communications system, comprising: radio equipment ([0109]); and a directional antenna coupled to the radio equipment via communications circuitry ([0084]), wherein the directional antenna includes: a Luneburg lens having a spherical shape (601); and a feed network of signal conveyors (619-A, 619-B, 619-C) that are positioned along a curved portion of the spherical shape and aligned with the Luneburg lens to communicate radio frequency signals within a single sector that is less than or equal to 120 degrees ([0087]), wherein each of the signal conveyors (619-A, 619-B, 619-C) are positioned with respect to the equator of the Luneburg lens, wherein the Luneburg lens (601) has a diameter of a first size and the communications system includes at least one more directional antenna that includes another Luneburg lens (602 and 603) with a diameter of a second size that differs from the first size.
Regarding claim 12, Matitsine further discloses further comprising additional directional antennas, wherein a combination of the additional directional antennas provide 360 degree communication coverage for a communications structure ([0093]).  
Regarding claim 15, Matitsine further discloses wherein the feed network of signal conveyors is aligned with the Luneburg lens to exclude transmission of the radio frequency signals to receivers outside the single sector and exclude receiving the radio frequency signals that originate outside of the single sector ([0122]).  
Regarding claim 16, Matitsine further discloses wherein the single sector is 120 degrees ([0087]).
Regarding claim 19, Matitsine further discloses wherein a diameter of the Luneburg lens is from two inches to seventy-two inches ([0077] and [0087]; 2-3 times the wavelength of 1.7-2.7 GHz). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Timofeev in view of Hamner et al. (US PGPUB 2014/0139370 A1), hereinafter known as Hamner.
Regarding claim 2, Timofeev does not specifically teach wherein the feed network of signal conveyors is a miniaturized feed network of patch antennas and each of the patch antennas are equally spaced apart in the linear arrangement along the curved portioned.
However, Hamner teaches (Fig. 4) feed network of signal conveyors (120) is a miniaturized feed network of patch antennas (120) and each of the patch antennas (120) are equally spaced apart in the linear arrangement along the curved portioned ([0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the directional antenna of Timofeev with Hamner to include “feed network of signal conveyors is a miniaturized feed network of patch antennas and each of the patch antennas are equally spaced apart in the linear arrangement along the curved portioned,” as taught by Hamner, for the purpose of avoiding undesired grating lobes (see also [0064]).
Regarding claim 6, Timofeev does not specifically teach wherein the patch antennas are non-steerable antennas when communicating the radio frequency signals.
However, Hamner teaches (Fig. 4) patch antennas are non-steerable antennas when communicating the radio frequency signals ([0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the directional antenna of Timofeev with Hamner to include “patch antennas are non-steerable antennas when communicating the radio frequency signals,” as taught by Hamner, for the purpose of reducing distortion (see also [0047]).
Regarding claim 8, Timofeev further teaches (Fig. 1A) wherein the directional antenna includes a single feed network of signal conveyors (150, 155, 160).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Timofeev in view of Hamner, as applied to claim 2 above, and in further view of Sreenivas (US Patent No. 5821908 A).
Regarding claim 5, Timofeev does not specifically teach each of the patch antennas are affixed to a support structure for positioning in the linear arrangement and include an individual adjustment.
However, Sreenivas teaches each of the patch antennas are affixed to a support structure for positioning in the linear arrangement and include an individual adjustment (col. 7, lines 15-26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the directional antenna of Timofeev with Sreenivas to include " each of the patch antennas are affixed to a support structure for positioning in the linear arrangement and include an individual adjustment," as taught by Sreenivas, for the purpose of reducing interference (see also col. 7, lines 15-26).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matitsine in view of Le Comte et al. (US PGPUB 2011/0215968 A1), hereinafter known as Le Comte.
Regarding claim 11, Matitsine does not specifically teach wherein the communications circuitry includes at least one carrier switching unit coupled between the radio equipment and the directional antenna.
However, Le Comte teaches (Fig. 3) communications circuitry includes at least one carrier switching unit (330) coupled between the radio equipment (320) and the directional antenna (130).

    PNG
    media_image1.png
    827
    497
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Matitsine with Le Comte to include “communications circuitry includes at least one carrier switching unit coupled between the radio equipment and the directional antenna,” as taught by Le Comte, for the purpose of improving power usage efficiency (see also [0162]-[0163]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matitsine in view of Hamner.
Regarding claim 13, Matitsine does not specifically teach wherein the signal conveyors are positioned in a linear arrangement along the curved portion of the spherical shape and each of the signal conveyors are a same type of signal conveyor.
However, Hamner teaches (Fig. 4) wherein the signal conveyors (120) are positioned in a linear arrangement along the curved portion of the spherical shape ([0064]) and each of the signal conveyors are a same type of signal conveyor (120).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Matitsine with Hamner to include “wherein the signal conveyors are positioned in a linear arrangement along the curved portion of the spherical shape and each of the signal conveyors are a same type of signal conveyor,” as taught by Hamner, for the purpose of avoiding undesired grating lobes (see also [0064]).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matitsine in view of  Shehan (US PGPUB 2017/0324171 A1).
Regarding claim 14, Matitsine does not specifically teach wherein the feed network of signal conveyors is a feed network of patch antennas that are dedicated to different carriers in the sector.
However, Shehan teaches a feed network of signal conveyors is a feed network of patch antennas ([0054]) that are dedicated to different carriers in the sector ([0065]-[0066]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Matitsine with Shehan to include “a feed network of signal conveyors is a feed network of patch antennas that are dedicated to different carriers in the sector,” as taught by Shehan, for the purpose of reducing interference (see also [0065]).
Regarding claim 18, Matitsine does not specifically teach further comprising a curved protective shell around the curved substrate.
However, Shehan teaches (Fig. 9) a curved protective shell (910) around the curved substrate (120, 124, 126).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Matitsine with Shehan to include “a curved protective shell around the curved substrate,” as taught by Shehan, for the purpose of protecting the communications system (see also [0078]).
Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 15, the prior art does not teach or fairly suggest in combination with other claimed limitations “wherein the feed network of signal conveyors is aligned with the Luneburg lens to exclude transmission of the radio frequency signals to receivers outside of the single sector and exclude receiving the radio frequency signals that originate outside of the single sector”
These limitations are found in claims 3 and 15, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845